DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/22 was filed after the mailing date of the application of 01/24/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrases “would be at least partially”, “nonzero light area” and “area light fall region” without providing sufficient claim language that clearly defines the meaning of those phrases within the claim. Therefore, claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for recited unclear phrases within the limitations of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 101 because claim 10 recites: “…a storage medium storing instructions…”, claim 12 recites: “A computer-readable medium carrying instructions…” and claim 13 recites: “A carrier medium carrying image data…“. However, the ordinary meaning of a storage, computer or carrier computer readable medium are known in the art covers forms of non-transitory mediums (CD-ROM, hard drives, etc.) and transitory mediums (carrier propagating signals, etc.). Therefore claims 10, 12 and 13 are not statutory for reciting mediums which cover both non-statutory subject matter and statutory subject matter. However, claims 10, 12 and 13 may be amended to narrow the claims to cover only statutory embodiments by amending claims to recite: “…a non-transitory storage medium storing instructions…” in claim 10, “A non-transitory computer-readable medium carrying instructions…” in claim 12, and “A non-transitory carrier medium carrying image data…“ in claim 13. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O’Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a “process” under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as ‘product’ claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994). The three product classes have traditionally required physical structure or material. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 of the currently examined application (17/583,192) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent 11,232,628. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/583,192: “A computer-implemented method for processing image data that includes depth information and shadow effects, the method comprising: under the control of one or more computer systems configured with executable instructions: obtaining a scene description describing elements of a scene to be rendered into a computer-generated image, the elements comprising at least a point light source and a plurality of objects, wherein the point light source has a position in the scene and positions of obscuring objects of the plurality of objects in the scene are such that light from the point light source would be at least partially obscured by the obscuring objects; determining, from the scene description, a shadow map of the point light source, wherein the shadow map encodes for shadows cast by the obscuring objects…”, though it is a slight variation from claim 1 of U.S. Patent 11,232,628: “A computer-implemented method for processing image data that includes depth information and shadow effects, the method comprising: under the control of one or more computer systems configured with executable instructions: obtaining a scene description describing elements of a scene to be rendered into a computer-generated image, the elements comprising at least a point light source and a plurality of objects, the plurality of objects including obscuring objects, wherein the point light source has a light source position in the scene and an obscuring object of the plurality of obscuring objects has an obscuring object position in the scene whereby the obscuring object at the obscuring object position obscures, partially or entirely, light from the point light source; determining, from the scene description, a shadow map of the point light source, wherein the shadow map encodes for shadows cast by the obscuring objects; determining area light parameters for an area light, wherein the area light is represented by a geometry positioned in the scene, the geometry having an area greater than zero…”, is similar in scope and would provide analogous processing of soft shadow effects using shadow depth information. Table I listed below is provided to show which claims in the current application 17/583,192 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,232,628. Table II is provided below to show how the claimed limitations from claim 1 of the current application 17/583,192 maps to claim 1 of U.S. Patent 11,232,628.

















TABLE 1
Current Application: 17/583,192
Claims 1,  2,   3,  4,   5,   6,   7,   8, 9,  10, 11,  12, 13
U.S. Patent: 11,232,628 
Claims  1,  2,   3,  4,   5,   6,   7,   8, 9,  10, 11,  12, 13


TABLE II
Current Application: 17/583,192 (Claim 1)
U.S. Patent: 11,232,628 (Claim 1)
1.A computer-implemented method for processing image data that includes depth information and shadow effects, the method comprising: 
under the control of one or more computer systems configured with executable instructions: 
obtaining a scene description describing elements of a scene to be rendered into a computer-generated image, the elements comprising at least a point light source and a plurality of objects, 

wherein the point light source has a position in the scene and positions of obscuring objects of the plurality of objects in the scene are such that light from the point light source would be at least partially obscured by the obscuring objects; 

determining, from the scene description, a shadow map of the point light source, wherein the shadow map encodes for shadows cast by the obscuring objects; 
determining area light parameters for an area light, wherein the area light is represented by a geometry of a nonzero light area positioned in the scene;

1.A computer-implemented method for processing image data that includes depth information and shadow effects, the method comprising: 
under the control of one or more computer systems configured with executable instructions: 
obtaining a scene description describing elements of a scene to be rendered into a computer-generated image, the elements comprising at least a point light source and a plurality of objects, the plurality of objects including obscuring objects, 
wherein the point light source has a light source position in the scene and an obscuring object of the plurality of obscuring objects has an obscuring object position in the scene whereby the obscuring object at the obscuring object position obscures, partially or entirely, light from the point light source; determining, from the scene description, a shadow map of the point light source, wherein the shadow map encodes for shadows cast by the obscuring objects;
determining area light parameters for an area light, wherein the area light is represented by a geometry positioned in the scene, the geometry having an area greater than zero;
determining, for a given point, P, in the scene, whether obscuring objects would obscure light from the area light to the given point P; 

determining, for the given point P, an occluder point, B, on an occluding object; determining, for the given point P and the occluder point B, a projection of the area light though occluder point B to an area light fall region. 


determining, for the area light fall region, a corresponding region of the shadow map;

determining, for a given point, P, in the scene, whether obscuring objects of the plurality of obscuring objects would obscure light from the area light to the given point P; determining, for the given point P, an occlusion point, B, on an occluding object; determining, for the given point P and the occlusion point B, a projection of the area light though occlusion point B to a first region representing an area light fall of the area light; 
determining, for the first region, a corresponding region of the shadow map;

determining, for the corresponding region, a ratio of occluded rays of the corresponding region to rays of the corresponding region; and computing a shadow effect of the area light and the obscuring objects on points of the scene.

determining, for the corresponding region, a ratio of occluded rays of the corresponding region to rays of the corresponding region; and computing a shadow effect of the area light and the obscuring objects on points of the scene.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649